Citation Nr: 1646699	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  15-31 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left upper extremity disability. 

2.  Entitlement to service connection for a left hip disability.

3  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to July 1947.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  His September 2015 VA Form 9 limited the appeal to the disabilities shown on the cover page.  This matter was remanded in June 2016 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran currently has arthritis of his left upper extremity, left hip, back, and left ankle, as well as diffuse idiopathic skeletal hyperostosis of his spine which were not manifest in service or, for arthritis, to a degree of 10 percent within 1 year of separation; and are unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left upper extremity disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service personnel records shows that the Veteran was an airplane and engine mechanic 747.  

Service treatment records are silent for reference to left upper extremity, left hip, back, and left ankle problems.  On service discharge examination in May 1947, the Veteran was clinically normal in all pertinent respects.  There was treatment in the years post-service for other problems without mention of left upper extremity, back, left hip, and/or left ankle problems.  

Then, on private evaluation in November 2007, the Veteran complained of diffuse arthralgia for several years.  He mentioned arthralgia of the shoulders, cervical spine, and hands.  An autoimmune serological panel showed an elevated rheumatoid factor titer.  Rheumatoid arthritis was a primary consideration, and the Veteran was started on methotrexate.  In March 2008, the Veteran continued to do well in terms of joint swelling and hand arthralgia.  He had synovitis of his wrists, fingers, knees, ankles, and feet.  Rheumatoid arthritis was assessed.  In May 2008, the Veteran complained of arthralgia of the hands and shoulders, worse and with stiffness in the morning, and the assessment was stabilized rheumatoid arthritis.  In November 2008, there were complaints of upper extremity arthralgia, swelling of the hands, shoulder symptomatology, and assessments of rheumatoid arthritis, and of supraspinatus tendonitis of the shoulders.  In June 2010, the Veteran complained of mild morning arthralgias.  The assessment was osteoarthritis.  

On VA evaluation in September 2010, the Veteran complained of left ankle and sacroiliac joint pain.  There was an impression of osteoarthritis.  Shoulder, hip, hand, and spine films were consistent with osteoarthritis.  Spine films were consistent with diffuse idiopathic skeletal hyperostosis (calcification or bony hardening of ligaments where they attach to the spine).  Subacromial bursitis was assessed.  

A VA examiner in February 2011 found that the Veteran had evidence of mild, age related degenerative joint disease of his fingers.  A VA physician indicated in January 2013 that the Veteran's diagnosis seemed most consistent with degenerative joint disease or DISH, despite a former diagnosis of rheumatoid arthritis.  

Based on the evidence, the Board concludes that service connection is not warranted for left upper extremity, back, left hip, and/or left ankle disability.  While the Veteran now has arthritis of his left upper extremity, back, left hip, and left ankle, as well as diffuse idiopathy skeletal hyperostosis of his spine, the preponderance of the evidence indicates that they were not manifest in service, and arthritis was not manifest to a degree of 10 percent within 1 year of separation.  

Arthritic-type complaints were first reported in the medical records in approximately November 2007.  At that time, the Veteran stated that he had only been having such complaints for several years.  The Veteran has more recently indicated, in June 2016, for example, to the effect that he has had symptoms for 70 years, 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, to the extent that the Veteran is asserting continuity of symptomatology, his statements, while competent, are nonetheless not credible.  To the extent that the Veteran has reported history of continued arthritis complaints since active service, those statements are inconsistent with the other evidence of record, namely his statements to a 2007 provider wherein he stated that he had had such problems for only several years.  Moreover, the post-service evidence does not reflect treatment related for arthritis complaints for many years following active service.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The preponderance of the evidence is also against a finding that his current left upper extremity, back, left hip, and left ankle disabilities are otherwise related to service.  The Veteran has attempted to attribute them to one or more undocumented falls off of an airplane wing in service, which he first mentioned in September 2015, when he stated that such event(s) resulted in lower back, left knee, and left ankle injuries.  However, he is not competent, as a layperson, to indicate the etiology of the disabilities currently shown.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the medical evidence suggests that the Veteran's arthritis is mild and due to aging, essentially ruling out any relationship to service many years beforehand.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

While the benefits sought on appeal cannot be granted, the Board would like to thank this World War II Veteran for his more than 2 years of service during the world's great time of need.  If there are any other VA benefits to which the Veteran feels he may be entitled, he is encouraged to apply.  The world owes its gratitude to our World War II Veterans.



ORDER

Service connection for left upper extremity arthritis is denied.

Service connection for a left hip disability is denied.

Service connection for a back disability is denied.

Service connection for a left ankle disability is denied.


______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


